            IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

UNITED STATES OF AMERICA                                   PLAINTIFF

v.                       No. 4:17-cr-318-DPM

GENARO WILSON MARTINEZ                                  DEFENDANT

                                ORDER

     Martinez moves for immediate release under 18 U.S.C.
§ 3582(c)(1)(A)(i) based on the risk that the ongoing COVID-19

pandemic presents to his health. Martinez says he's exhausted his
administrative remedies; but he doesn't give specifics about when or
how he did so. It's unnecessary to get clarity on the exhaustion issues,
though, because even if Martinez has exhausted his administrative
remedies, his motion fails on the merits.
     Martinez is a middle-aged man with a history of high blood
pressure and tuberculosis. His concerns about the virus are therefore
valid. But Martinez has served only about a third of his 188-month
sentence; and the seriousness of his offense warranted that substantial
sentence. Further, FCI Marion-where Martinez is housed-currently
has just two positive cases and has fully vaccinated more than 900
inmates and staff.      https://www.bop.gov/ coronavirus (accessed
10 June 2021). In the circumstances, reducing Martinez's sentence by
more than nine years would not promote respect for the law, provide
just punishment, reflect the seriousness of his offense, or adequately
deter him and others. All material things considered, the statute's
remedy-reducing Martinez's sentence to time served-is not
appropriate in this case. 18 U.S.C. §§ 3582(c)(l)(A)(i) & 3553(a). His
motion, Doc. 44, is therefore denied.
     So Ordered.


                                         D .P. Marshall Jr.
                                         United States District Judge

                                             ).I ~ - e   ;)..0).1




                                   -2-
